Gilpin, Ch. J., and Wootten, J.,
dissented from the opinion of the majority of the Court, as announced by the Chancellor on the last point in the case, holding that the devises over of the life estates in the third, ninth, and tenth items of the will, on the happening of the contingencies therein mentioned,- to the remainder of the testator’s sons then living, were in derogation merely of the estates in fee de*415vised, to the first or original devisees in those items of the will respectively named, and impaired and abridged them j'pro tanto only, and that on the determination of the life estates devised over, the premises in question reverted and passed to the heire-at-law of the original devisees in fee, and not to the heirs-at-law generally of the testator under the residuary devise contained in the twelfth item of the will.